DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on January 27, 2021 have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 35-55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolff (U.S. Patent Application Publication # 6,408,006 B1) in view of Lindoff et al. (U.S. Patent Application Publication # 2008/0159183 A1).
Regarding claim 35, Wolff teaches one or more instructions (read as different classes of service) that when executed by a machine, result in execution of operations (read as a packet switched communication system executing a method of “allocating buffers .. offering different classes of service, each class of service being associated with a QoS queue,”(Fig.1; Column 2 Lines 18-21)) to:
determine a system parameter of a first time duration (read as determine age of a frame at the head of a queue (Column 4 Lines 29-35)), 
wherein the system parameter of the first time duration is indicative of an amount of time that a transmitter is to not transmit a data packet to a receiver of a link partner (read as age of a frame at the head of a queue (Column 4 Lines 29-35));
cease transmission of one or more data packets by the transmitter to the receiver of the link partner based, at least in part, on the first time duration (read as dropping aged frames (Column 4 Lines 29-35)); 

cause transmission of a wake signal by the transmitter to the receiver of the link partner; and 
after a second time duration and after the transmission of the wake signal, permit the transmitter to transmit one or more data packets to the receiver of the link partner. 
Lindoff et al. teach at least one non-transitory computer-readable medium storing one or more instructions (read as a solid state memory “containing an appropriate set of computer instructions that would cause a processor to carry out the techniques ...” (Paragraph [0031])),
cause transmission of a wake signal (read as resource allocation information) by the transmitter to the receiver of the link partner (read as the Node B sending a DL packet comprising of resource allocation information to a UE. (Fig.6 @ 627, 629, 613; Paragraph [0047]); For example, “Upon receipt of the scheduling request, the scheduler within the eNode B will respond by generating and communicating to the UE an UL resource allocation information, which informs the UE when, where, and for how long it (the UE) can use an UL resource.” (Paragraph [0067])); and 
after a second time duration and after the transmission of the wake signal (read as scheduler (Paragraph [0067])), permit the transmitter to transmit one or more data packets to the receiver of the link partner. (read as “the scheduler within the eNode B will respond by generating and communicating to the UE an UL resource allocation information, which informs the UE ” (Paragraph [0067]))
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to employ the UL resource request and DL reply comprising of resource allocation information to inform a UE when, where and for how long the UE can use the UL resource as taught by Lindoff et al. within the packet switching system as taught by Wolff for the purpose of improving techniques for formatting buffer capacity for devices in a packet switched network based on packet age of packets.
Regarding claim 42, Wolff teach a network interface controller (NIC) (transmission interface (Fig.1-10)) comprising: 
determine a system parameter of a first time duration (read as determine age of a frame at the head of a queue (Column 4 Lines 29-35)), wherein the system parameter of the first time duration is indicative of an amount of time that the NIC is to not transmit a data packet to a receiver of a link partner (read as age of a frame at the head of a queue (Column 4 Lines 29-35)); 
disallow transmission of one or more data packets by the NIC to the receiver of the link partner based, at least in part, on the first time duration (read as dropping aged frames (Column 4 Lines 29-35)); 
However, Wolff fails to explicitly teach circuitry to determine a system parameter,
circuitry to disallow transmission,
circuitry to cause transmission of a wake signal by the NIC to the receiver of the link partner; and 

Lindoff et al. teach circuitry to determine a system parameter and circuitry to disallow transmission (read as specialized circuits (Paragraph [0031]); For example, “various actions could be performed by specialized circuits (e.g., discrete logic gates interconnected to perform a specialized function), by program instructions being executed by one or more processors, or by a combination of both.” (Paragraph [0031])),
circuitry to cause transmission of a wake signal (read as resource allocation information) by the transmitter to the receiver of the link partner (read as the Node B sending a DL packet comprising of resource allocation information to a UE. (Fig.6 @ 627, 629, 613; Paragraph [0047]); For example, “Upon receipt of the scheduling request, the scheduler within the eNode B will respond by generating and communicating to the UE an UL resource allocation information, which informs the UE when, where, and for how long it (the UE) can use an UL resource.” (Paragraph [0067])); and 
circuitry to after a second time duration and after the transmission of the wake signal (read as scheduler (Paragraph [0067])), permit the transmitter to transmit one or more data packets to the receiver of the link partner. (read as “the scheduler within the eNode B will respond by generating and communicating ” (Paragraph [0067]))
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to employ the UL resource request and DL reply comprising of resource allocation information to inform a UE when, where and for how long the UE can use the UL resource as taught by Lindoff et al. within the packet switching system as taught by Wolff for the purpose of improving techniques for formatting buffer capacity for devices in a packet switched network based on packet age of packets.
Regarding claim 49, Wolff teach a method (read as a packet switched communication system executing a method of “allocating buffers .. offering different classes of service, each class of service being associated with a QoS queue,”(Fig.1; Column 2 Lines 18-21)) comprising: 
determine a first time duration (read as determine age of a frame at the head of a queue (Column 4 Lines 29-35)), 
wherein the system parameter of the first time duration is indicative of an amount of time that a transmitter is to not transmit a data packet to a receiver of a link partner (read as age of a frame at the head of a queue (Column 4 Lines 29-35));
However, Wolff fails to explicitly teach delaying transmission of one or more data packets by the transmitter to the receiver of the link partner based, at least in part, on the first time duration;

after a second time duration and after the transmission of the wake signal, permitting the transmitter to transmit one or more data packets to the receiver of the link partner.  
Lindoff et al. teach a method for delaying transmission of one or more data packets by the transmitter to the receiver of the link partner based, at least in part, on the first time duration; (read as a “if there is a packet in the transmit buffer ("YES" path out of decision block 303), the UE adapts its transmission time of that packet so that it will begin to occur at a time t- τ, where τ is a predefined response delay time (i.e., an expected delay between the UE's transmission of a packet and the time it can expect to receive the associated ACK/NAK from the node B).” (Paragraph [0055])),
causing transmission of a wake signal (read as resource allocation information) by the transmitter to the receiver of the link partner (read as the Node B sending a DL packet comprising of resource allocation information to a UE. (Fig.6 @ 627, 629, 613; Paragraph [0047]); For example, “Upon receipt of the scheduling request, the scheduler within the eNode B will respond by generating and communicating to the UE an UL resource allocation information, which informs the UE when, where, and for how long it (the UE) can use an UL resource.” (Paragraph [0067])); and 
the scheduler within the eNode B will respond by generating and communicating to the UE an UL resource allocation information, which informs the UE when, where, and for how long it (the UE) can use an UL resource.” (Paragraph [0067]))
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to employ the UL resource request and DL reply comprising of resource allocation information to inform a UE when, where and for how long the UE can use the UL resource as taught by Lindoff et al. within the packet switching system as taught by Wolff for the purpose of improving techniques for formatting buffer capacity for devices in a packet switched network based on packet age of packets.
Regarding claims 36, 43, and 50, and as applied to claims 35, 42, and 49 above, Wolff, as modified by Lindoff et al., teaches a computer-readable medium, network interface controller (NIC), and method (Fig.1; Column 2 Lines 18-21) wherein the transmitter comprises a network interface controller (NIC) and the NIC is to operate consistent with an Ethernet protocol. (read as transmission interface (Fig(s).1-10))
Regarding claims 37, 44, and 51, and as applied to claims 35, 42, and 49 above, Wolff teach a packet switched communication system executing a method of “allocating buffers .. offering different classes of service, ”(Fig.1; Column 2 Lines 18-21) Also, Wolff teaches a transmission interface (Fig(s).1-10)
However, Wolff fail to explicitly teach wherein the receiver of the link partner comprises a network interface controller (NIC) and the NIC is to operate consistent with an Ethernet protocol. 
Lindoff et al. teach a terminal wherein the receiver of the link partner comprises a second NIC and the second NIC is to operate consistent with an Ethernet protocol.  (Fig.4 @ 401)
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to employ UE architecture for receiving packets as taught by Lindoff et al. within the packet switching system as taught by Wolff for the purpose of improving techniques for formatting buffer capacity for devices in a packet switched network based on packet age of packets.
Regarding claims 38, 45, and 52, and as applied to claims 35, 42, and 49 above, Wolff, as modified by Lindoff et al., teaches a computer-readable medium, network interface controller (NIC), and method (Fig.1; Column 2 Lines 18-21) wherein to cease transmission of one or more data packets by the transmitter to the receiver of the link partner based, at least in part, on the first time duration, the machine is to buffer one or more data packets that are to be transmitted to the receiver of the link partner. (read as dropping aged frames (Column 4 Lines 29-35))
Regarding claims 39, 46, and 53, and as applied to claims 35, 42, and 49 above, Wolff teach a packet switched communication system executing a method of “allocating buffers .. offering different classes of service, ”(Fig.1; Column 2 Lines 18-21) Also, Wolff teaches a transmission interface (Fig(s).1-10)
However, Wolff fail to explicitly teach wherein the receiver of the link partner is in a low power mode during at least part of the first time duration. 
Lindoff et al. teach a method  wherein the receiver of the link partner is in a low power mode during at least part of the first time duration. (read as low power modes (Paragraph [0068]))
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to employ the function for setting a terminal in a plurality of low power modes as taught by Lindoff et al. within the packet switching system as taught by Wolff for the purpose of improving techniques for formatting buffer capacity for devices in a packet switched network based on packet age of packets.
Regarding claims 40, 47, and 54, and as applied to claims 35, 42, and 49 above, Wolff, as modified by Lindoff et al., teaches a computer-readable medium, network interface controller (NIC), and method (Fig.1; Column 2 Lines 18-21) wherein the first time duration is based, at least, in part on a level of buffer space available to buffer data packets prior to transmission to the link partner. (read as current amount of buffering (Column 3 Lines 32-33))
Regarding claims 41, 48, and 55, and as applied to claims 35, 42, and 49 above, Wolff teach a packet switched communication system executing a method of “allocating buffers  ... offering different classes of service, each class of service being associated with a QoS queue,”(Fig.1; Column 2 Lines 18-21) Also, Wolff teaches a transmission interface (Fig(s).1-10)

Lindoff et al. teach a method wherein the second time duration comprises a delay before the NIC is to transmit the one or more data packets to the receiver of the link partner. (read as a “if there is a packet in the transmit buffer ("YES" path out of decision block 303), the UE adapts its transmission time of that packet so that it will begin to occur at a time t- τ, where τ is a predefined response delay time (i.e., an expected delay between the UE's transmission of a packet and the time it can expect to receive the associated ACK/NAK from the node B).” (Paragraph [0055]))
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to employ the UL resource request and DL reply comprising of resource allocation information to inform a UE when, where and for how long the UE can use the UL resource as taught by Lindoff et al. within the packet switching system as taught by Wolff for the purpose of improving techniques for formatting buffer capacity for devices in a packet switched network based on packet age of packets.

Conclusion
5.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
February 12, 2022